                   IN THE UNITED STATES DISTRICT COURT
                    FOR THE NORTHERN DISTRICT OF IOWA
                            WESTERN DIVISION

TYSON FOODS, INC., AND                        )
TYSON FRESH MEATS, INC.,                      )
                                              )
             Plaintiffs,                      )      19-CV-4020-CJW-KEM
                                              )
      vs.                                     )
                                              )
UNITED STATES OF AMERICA,                     )
                                              )
             Defendant.                       )


    DEFENDANT’S UNOPPOSED MOTION FOR EXTENSION OF TIME
              TO ANSWER OR OTHERWISE PLEAD

      COMES NOW Defendant, the United States of America, and moves for an

extension of time to answer or otherwise plead. The United States respectfully

requests an additional 30 days to investigate the complaint, to and including

August 28, 2019 (LR 7.j.2).

      Defendant’s answer is currently due on July 29, 2019 (LR 7.j.1). This is

Defendant’s first request for an extension to file its answer (LR 7.j.3). There are no

other court-imposed deadlines for this case (LR 7.j.4).

      Plaintiffs’ attorney, Ivan Boatner, has been contacted and has no objection to

the thirty-day extension (LR 7.k).




     Case 5:19-cv-04020-CJW-KEM Document 14 Filed 07/15/19 Page 1 of 2
      WHEREFORE, Defendant respectfully moves for a thirty-day extension, to

and including August 28, 2019, within which to file Defendant’s answer or

otherwise plead, and for any other relief the Court deems just and proper.

                                                     Respectfully submitted,

                                                     PETER E. DEEGAN, JR.
                                                     United States Attorney

                                                     By: /s/ Melissa A. Carrington

                                                     MELISSA A. CARRINGTON
                                                     Assistant United States Attorney
                                                     111 7th Avenue SE, Box 1
                                                     Cedar Rapids, IA 52401-2101
                                                     Tel: (319) 363-6333
                                                     Fax: (319) 363-1990
                                                     Melissa.Carrington@usdoj.gov


        CERTIFICATE OF SERVICE

    I hereby certify that on July 15, 2019 , I
    electronically filed the foregoing with the
    Clerk of the Court using the ECF system
    which will send notification of such filing to
    the following: Ivan A. Boatner, Rosalynd
    Jean Koob, and Savannah R. Dabney.

              UNITED STATES ATTORNEY

    BY: /s/D. Nash




     Case 5:19-cv-04020-CJW-KEM Document 14 Filed 07/15/19 Page 2 of 2
